Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 41-66 are pending and subject to the following restriction requirement. 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Group I, claims 41-45, 53-55 and 66, drawn to a T cell, optionally isolated, comprising exogenous nucleic acid encoding a T Cell Receptor (TCR) specific for a hepatitis virus, wherein the T cell is a non-activated T cell which is capable of inhibiting replication of the virus in a cell infected with the said virus, wherein the T-cell displays reduced cytotoxicity against the cells infected with, or comprising a peptide of, the said virus.
Group II, claims 46-52, drawn to a method, optionally an in vitro method, for producing a modified T cell specific for a hepatitis virus, the method comprising modifying a T cell to express or comprise a T Cell Receptor (TCR) specific for the virus, wherein the modified T cell is a non-activated T cell, which is capable of inhibiting replication of the virus in a cell infected with the said virus, wherein the T cell displays reduced cytotoxicity against the cells infected with, or comprising a peptide of, the said virus.
Group III, claims 56-57, drawn to a method for the manufacture of a medicament for treating and preventing a disease caused by hepatitis virus infection. 
Group IV, claims 58-65, drawn to a method for A method of treating or preventing a disease or disorder in a subject, comprising:
(a) isolating at least one T cell from a subject;
(b) modifying the at least one T cell to express or comprise a T Cell Receptor (TCR) specific for a virus; and
(c) administering the modified at least one T cell to the subject; wherein the modified at least one T cell is a non-activated T cell which is capable of inhibiting replication of the virus in a cell infected with the said virus, wherein the T cell displays reduced cytotoxicity against the cells infected with, or comprising a peptide of, the said virus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the claimed invention is a T cell comprising exogenous nucleic acid encoding a T Cell Receptor (TCR) specific for a hepatitis virus.
Koh et al. Molecular Therapy, 2013 (in IDS on 10/17/2018) discloses a T cell comprising exogenous nucleic acid encoding a T Cell Receptor (TCR) specific for a hepatitis virus.
Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648